Belfance, Presiding Judge,
concurring in judgment only.
{¶ 48} I concur in the judgment of the majority. I agree that Raber’s first assignment of error is properly overruled, however, I do so on a different basis.
{¶ 49} It is well settled that “law enforcement officers must immediately cease questioning a suspect who has clearly asserted his right to have counsel present during custodial interrogation.” Davis v. United States (1994), 512 U.S. 452, 454, 114 S.Ct. 2350, 129 L.Ed.2d 362, citing Edwards v. Arizona (1981), 451 U.S. 477, 484-485, 101 S.Ct. 1880, 68 L.Ed.2d 378. “The applicability of the ‘“rigid prophylactic rule” ’ of Edwards requires courts to ‘determine whether the accused actually invoked his right to counsel.’ ” (Emphasis sic.) Davis, 512 U.S. at 458, 114 S.Ct. 2350, 129 L.Ed.2d 362, quoting Smith v. Illinois (1984), 469 U.S. 91, 95, 105 S.Ct. 490, 83 L.Ed.2d 488. In order to invoke the right, “the suspect *418must unambiguously request counsel.” Id. at 459, 114 S.Ct. 2350, 129 L.Ed.2d 362 “[A]n accused * * * having expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police.” Edwards, 451 U.S. at 484-485, 101 S.Ct. 1880, 68 L.Ed.2d 378.
{¶ 50} Based upon the facts of the instant case, I would conclude that Raber clearly and unambiguously invoked her right to counsel when she said, “Can I have an attorney?” As a result, the police were required to stop all questioning. See id. It is troubling that upon Raber’s asserting her right to counsel, the police neglected to follow their own protocol, which required the police to inform Raber how and when a lawyer would be provided.
{¶ 51} Statements strikingly similar to Raber’s have been held to constitute invocations of the right to an attorney. For example, in United States v. Lee (C.A.7, 2005), 413 F.3d 622, the Seventh Circuit Court of Appeals concluded that the question “Can I have a lawyer?” was an invocation of the right to counsel. Id. at 626. In so doing, the Lee court examined one of its prior decisions, Lord v. Duckworth (C.A.7, 1994), 29 F.3d 1216, 1221, in which it “mentioned several requests for counsel that it considered unequivocal: T think I should call my lawyer’; ‘I have to get me a good lawyer, man. Can I make a phone call?’; ‘Can I talk to a lawyer? At this point, I think maybe you’re looking at me as a suspect, and I should talk to a lawyer. Are you looking at me as a suspect?’ ” (Citations omitted.) Lee, 413 F.3d at 626, quoting Lord, 29 F.3d at 1221. The Lee court determined that the statement at issue was similar enough to the other statements so as to constitute an invocation of the right to counsel. Lee, 413 F.3d at 626. Other courts have concluded likewise. See also Kyger v. Carlton (C.A.6, 1998), 146 F.3d 374, 379 (“Kyger’s statement on November 14th — that he would ‘just as soon have an attorney’ — was a request for counsel. The continuation of questioning after he did so was a violation of his rights, and the admission of his statements from that interrogation was unconstitutional”); United States v. Smith (Feb. 15, 2008), S.D. No. CR. 07-30097, at ¶ 12 (the question “Can I get a lawyer here?” was held to be “a sufficiently clear and unequivocal request to invoke [the] Miranda right to counsel and have questioning cease”).
{¶ 52} Thus, because Raber invoked her right to counsel, it is necessary to examine whether Raber waived her right to counsel. See Smith v. Illinois (1984), 469 U.S. 91, 95, 105 S.Ct. 490, 83 L.Ed.2d 488. However, even if Raber did not validly waive her right to counsel after invoking it, I would nevertheless conclude that her assignment of error should be overruled, because any error in admitting Raber’s statement was harmless. The Supreme Court of Ohio has . repeatedly held that “[b]efore constitutional error can be considered harmless, we *419must be able to ‘declare a belief that it was harmless beyond a reasonable doubt.’ Chapman v. California (1967), 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705. Where there is no reasonable possibility that unlawful testimony contributed to a conviction, the error is harmless and therefore will not be grounds for reversal.” State v. Brown (1992), 65 Ohio St.3d 483, 485, 605 N.E.2d 46; see also State v. Rahman (1986), 23 Ohio St.3d 146, 151, 23 OBR 315, 492 N.E.2d 401, quoting State v. Bayless (1976), 48 Ohio St.2d 73, 106, 2 O.O.3d 249, 357 N.E.2d 1035.
{¶ 53} Here, after Raber invoked her right to counsel, Raber “stated that she did it and that it was an accident.” While this statement is certainly damaging to Raber, the state presented overwhelming evidence of Raber’s guilt. While the breadth of the state’s evidence against Raber is detailed in the main opinion’s manifest-weight analysis, I think it important to reiterate a few salient pieces of evidence that were presented by the state. First, Eli Weaver testified against Raber, noting that after he spoke of wanting to be rid of his wife, Raber brought up poisoning his wife, suffocating her, or killing her with a firearm. Raber’s computer evidenced searches for various ways to kill a person. Moreover, Eli Weaver explained the rather detailed text messages he and Raber sent that clearly showed Raber’s plan to murder Eli Weaver’s wife. These included a text message in which Raber suggested that June 2 “would be a good day to do it,” and multiple messages shortly before and after the murder. After the murder, Eh Weaver received a text message from Raber asking that he not give up the cell phone, showing her awareness of its damaging content. There was evidence presented that Raber had access to two weapons of the same type as the one that killed Eli Weaver’s wife. After the murder, Raber sent a text message to Eli Weaver asking him how to clean a gun so that it would not appear that it had been fired and asking him what Raber should tell her husband if he discovered that the .410-gauge shotgun was missing. Thus, in light of all the evidence presented by the state that supported Raber’s conviction, it is reasonable to conclude that the improper admission of her statement was harmless error. Therefore, I concur in the judgment of the majority.